Carro, J.,
dissents in a memorandum as follows: The majority correctly sets forth the general rules regarding the burden of proof an agency must meet before it can succeed on a petition to terminate parental rights on the basis of permanent neglect and the proper definition of diligent efforts. I would add to that discussion that the efforts undertaken by an agency to strengthen and encourage the parental relationship with the child must also be individualized to meet the parent’s needs and to attempt to overcome the problems which separated the parent and child in the first instance. Thus, in Matter of Sheila G. (61 NY2d 368, 385), the court stated that diligent efforts require an agency to "always determine the particular problems facing a parent with respect to the return of his or her child and make affirmative, repeated, and meaningful efforts to assist the parent in overcoming these handicaps.”
The Social Services Law itself expressly requires that inquiry be made as to whether the agency has made "provision of services and other assistance to the parents * * * so that problems preventing the discharge of the child from care may be resolved or ameliorated” (Social Services Law § 384-b [7] [f] [3]). It is with respect to the sufficiency of the agency’s efforts in addressing the individual problems preventing respondent mother from assuming care of her child that I find the agency did not diligently and meaningfully assist the mother in planning for the return of her child.
The facts of this case support the conclusion that respondent mother was treated in a very routine fashion with the usual recommendations made without regard for her young age, her lack of education and her lack of a family support system and without much inquiry into her personal history in order to discover the root of her problems. Other elements worth noting of what I perceive to be the agency’s lack of diligent efforts were the slowness with which the agency acted on certain issues and the insensitivity and inappropriateness of many of its suggestions to respondent mother.
Nowhere does the record indicate that a detailed personal history of respondent mother was ever taken. At only 15 years *522of age, respondent mother appeared at the agency, the New York Foundling Hospital, pregnant and homeless. The record does not disclose what created her state of homelessness. In July of 1983, only a few months after the birth of her child, she was hospitalized. There is no indication that the agency ever inquired as to the reason for her hospitalization or as to her health. Throughout the agency’s two-year relationship with respondent mother, respondent was hospitalized an additional four times. The nature of only one of these hospitalizations is known, an October 22, 1984 hospitalization for an abortion. Inquiries were apparently never made as to the nature of the other hospitalizations or to determine whether respondent’s frequent hospitalizations hindered her ability to plan for the return and care of Milton. During these hospitalizations, visits with the child were scheduled without it ever being ascertained whether respondent could even make the visits.
There also appears to be inadequate information concerning respondent’s relationship with her father, rendering inappropriate the agency’s recommendations to have her live with her father and its efforts to involve respondent’s father in the care of Milton. The sketchy information provided in the record on this issue basically reveals a very tense and hostile relationship between respondent and her father. Yet, the agency encouraged respondent to live with the father. Without respondent’s consent, the agency even evaluated respondent’s father in order to determine his suitability as a resource for Milton. After a negative evaluation, the agency made further efforts to foster a relationship between respondent’s father and Milton. The inappropriateness of the agency’s recommendation that respondent return to live with her father is made even more apparent by the fact that respondent’s father lived in New Jersey, making efforts to advance a viable relationship between mother and child more expensive and difficult. These ill-suited efforts to cure the problem of respondent’s homelessness reflect the agency’s lack of concern for respondent’s problems and its routine approach to her case.
The agency, additionally, was very slow to move in assisting respondent in developing a plan for the return of her child. The first planning meeting took place on February 8, 1984, almost a year after Milton was born, even though meetings between the agency and respondent took place on April 27, 1983, May 5, 1983 and November 18, 1983. A plan was presented to respondent at this meeting in 1984, which had been developed without her consultation. In dealing with an *523impoverished, uneducated, teen-age mother, a delay of almost a year before even developing a plan for the return of the mother’s child reflects grave irresponsibility and undoubtedly had an adverse effect on the mother, who due to her age and inexperience needed prompt, intense and meaningful assistance to prevent a loss of motivation and further deterioration, both psychologically and financially.
A review of the over-all quality of the agency’s meetings with respondent again points to the agency’s lack of diligent efforts. In the two-year period, the agency had only two planning meetings with respondent, the other five having been very brief and perfunctory meetings. Indicative once more of the slowness and lack of diligence with which the agency acted is the fact that the first discussion of public assistance did not take place until February 8, 1984 and the first discussion of family planning did not take place until April 9, 1984, more than a year after Milton’s birth, when respondent was already eight months’ pregnant with her third child.
Furthermore, it was not until May 24, 1984 that the agency said it would give respondent a letter to aid her in seeking housing assistance from the New York City Housing Authority and a list of areas where section 8 housing was available. Yet, there is no indication that this information was ever given to respondent at her June 20, 1984 meeting with the agency or even mailed to her.
The above facts establish, in my view, that respondent was treated in a very perfunctory manner by the agency with recommendations made which were at times unrealistic and even adverse to her interests and with little inquiry made into respondent’s personal problems, which undoubtedly affected her ability to plan for her child’s future. The agency, moreover, delayed inordinately in making specific recommendations and did not follow through on certain crucial items. For the above reasons, I would not disturb the Family Court’s determination that the agency did not sustain its burden of proving sufficient diligent efforts to satisfy the requirements of the Social Services Law § 384-b, and, accordingly, I would affirm.